Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 1 of 10 PageID 3975



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 BELCHER PHARMACEUTICALS, LLC,

        Plaintiff,

 v.                                                       Case No: 8:17-cv-2353-T-30AAS

 HOSPIRA, INC.,

        Defendant.


                           SUMMARY JUDGMENT ORDER

        Epinephrine—a drug that is a medical necessity—has been in short supply on and

 off for nearly a decade. Hospira, Inc. has been supplying epinephrine products since before

 1938, when the Food, Drug and Cosmetic Act (“FDCA”) was enacted. This meant that

 Hospira’s products, both its ampule and prefilled syringe, were arguably grandfathered and

 did not require approval by the Food and Drug Administration. Despite Hospira’s products

 never having received official approval, the FDA asked Hospira to ramp up manufacturing

 to manage the epinephrine shortage in 2010, which Hospira did.

        In February 2015, Belcher Pharmaceuticals, LLC began selling its FDA-approved

 epinephrine ampule (it does not sell a prefilled syringe). By February 2017, there was no

 longer a shortage of epinephrine ampules like those Belcher sold, so the FDA asked

 Hospira to discontinue manufacturing its unapproved ampule. The FDA, though, asked

 Hospira to continue manufacturing its prefilled epinephrine syringe, which was still scarce.

 Hospira complied with the FDA’s requests. Once Hospira stopped manufacturing its

 epinephrine ampule, Belcher saw an increase in the sales of its epinephrine ampule.
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 2 of 10 PageID 3976



        Now Belcher is suing Hospira under the Lanham Act for false advertising and for

 common law unfair competition. Belcher’s causes of action are premised on Hospira

 allegedly marketing its epinephrine products—both the ampule and prefilled syringe—as

 FDA-approved when they were not. And Belcher’s requested relief for this alleged wrong?

 For Hospira to pay Belcher any profits Hospira made for doing what the FDA requested

 and an injunction.

        The Court concludes that Hospira—which did everything the FDA requested to

 manage a severe shortage of a medically necessary drug—is entitled to summary judgment

 on all claims.

                                      BACKGROUND

        The material facts are not in dispute.

        Hospira, a subsidiary of Pfizer, manufactures and sells a 1 mg/mL epinephrine

 ampule and a 0.1 mg/mL, 10 mL prefilled epinephrine syringe. Hospira’s predecessor,

 Abbott Laboratories, marketed and sold epinephrine before 1938 when the FDCA was

 enacted, which meant its epinephrine products were arguably grandfathered and did not

 require FDA approval. Historical uses of epinephrine include treatment of cardiac arrest

 and prolongation of local anesthetics, as reflected on Hospira’s product labels and inserts.

 Hospira’s epinephrine products have never received FDA approval.

        Epinephrine is manufactured by several companies1 and had been marketed for over

 a century without FDA approval until 2012. That is when the FDA approved Adrenalin, an


 1
    Epinephrine is manufactured by Hospira, Belcher, PAR Pharmaceuticals, Mylan
 Pharmaceuticals, and BPI Labs, among others.



                                                 2
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 3 of 10 PageID 3977



 epinephrine product manufactured by PAR Pharmaceuticals. Although Adrenalin was

 approved in 2012, PAR had been selling epinephrine products since the early 1900s.

        The FDA considers epinephrine to be a medically necessary drug. Before the FDA’s

 approval of Adrenalin, the FDA’s Drug Shortage Staff (“DSS”) communicated with

 Hospira about the shortage of its prefilled syringe. The FDA told Hospira that its syringe

 was “desperately needed” and commended Hospira for ramping up its production.

 Epinephrine ampules were also listed on the FDA’s drug shortage list from August 2014

 to February 2017.

        In February 2015—after the FDA advised Hospira about the shortage of its

 epinephrine products—the FDA approved Belcher’s 1mg/mL epinephrine ampule. Belcher

 does not manufacture or sell a prefilled epinephrine syringe.

        In February 2017, the FDA advised Hospira there was no longer a shortage of

 epinephrine ampules. The FDA asked Hospira to continue manufacturing its prefilled

 epinephrine syringe, for which there was still a shortage, but told Hospira to stop

 manufacturing its epinephrine ampule, which Hospira did.

        After the FDA told Hospira to discontinue its epinephrine ampules, the FDA asked

 Hospira about extending the expiration dates of its prefilled syringe. Hospira sent the FDA

 its shelf-life analysis, and shortly thereafter the FDA told healthcare providers that the

 expiration dates for Hospira’s prefilled syringe were extended for 9 months past their 21-

 month expiration date. Hospira’s ampules had a 24-month expiration date. By contrast,

 Belcher’s ampule had an expiration date of 12 months, which the FDA later extended to

 17 months.



                                             3
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 4 of 10 PageID 3978



        After Hospira’s epinephrine ampule was removed from the market, Belcher claims

 that virtually all Hospira’s sales flowed to Belcher. Presumably based on that fact, Belcher

 sued Hospira in October 2017—just eight months after the FDA told Hospira to stop

 manufacturing its ampule—arguing that Hospira misled consumers into believing its

 epinephrine products were FDA-approved. Belcher claims Hospira misled consumers via

 these advertisements:

        1. Hospira’s product labels, which include as indications for use that the
           epinephrine products (a) can treat cardiac arrest, (b) can be administered
           intravenously, and (c) can prolong the effects of anesthesia;

        2. Hospira’s misleading advertisements as to its epinephrine products’ shelf
           life on its packaging; and

        3. Hospira’s comparison of its epinephrine products to Adrenalin, which
           conveyed the message that its products were generic Adrenalin.2

 (Docs. 90/92).

                          SUMMARY JUDGMENT STANDARD

        Motions for summary judgment should be granted only when “the pleadings,

 depositions, answers to interrogatories, and admissions on file, together with the affidavits,

 if any show there is no genuine issue as to any material fact and that the moving party is

 entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

 (internal quotation marks omitted); Fed. R. Civ. P. 56(c). The existence of some factual

 disputes between the litigants will not defeat an otherwise properly supported summary


 2
   Originally, Belcher claimed that Hospira had 11 false or misleading advertisements but appears
 to have abandoned all but the three listed above. Belcher, though, never informed Hospira or the
 Court it was abandoning those claims. This led both Hospira—who spent 15 pages in its summary
 judgment motion addressing abandoned claims—and the Court to unnecessarily expend resources
 researching and reviewing the abandoned claims.



                                                4
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 5 of 10 PageID 3979



 judgment motion; “the requirement is that there be no genuine issue of material fact.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law applicable

 to the claimed causes of action will identify which facts are material. Id. Throughout this

 analysis, the court must examine the evidence in the light most favorable to the nonmovant

 and draw all justifiable inferences in its favor. Id. at 255.

        Once a party properly makes a summary judgment motion by demonstrating the

 absence of a genuine issue of material fact, whether accompanied by affidavits, the

 nonmoving party must go beyond the pleadings through affidavits, depositions, answers to

 interrogatories and admissions on file, and designate specific facts showing there is a

 genuine issue for trial. Celotex, 477 U.S. at 324. The evidence must be significantly

 probative to support the claims. Anderson, 477 U.S. at 248–49.

        This Court may not decide a genuine factual dispute at the summary judgment stage.

 Fernandez v. Bankers Nat’l Life Ins. Co., 906 F.2d 559, 564 (11th Cir. 1990). “[I]f factual

 issues are present, the Court must deny the motion and proceed to trial.” Warrior

 Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983). A dispute

 about a material fact is genuine and summary judgment is inappropriate if a reasonable

 jury could return a verdict for the nonmoving party. Anderson, 477 U.S. at 248; Hoffman

 v. Allied Corp., 912 F.2d 1379, 1383 (11th Cir.1990). However, there must exist a conflict

 in substantial evidence to pose a jury question. Verbraeken v. Westinghouse Elec. Corp.,

 881 F.2d 1041, 1045 (11th Cir. 1989).




                                                5
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 6 of 10 PageID 3980



                                           DISCUSSION

        Belcher is suing Hospira for false advertising under the Lanham Act and common

 law unfair competition because Hospira allegedly misled consumers into believing that

 Hospira’s epinephrine products were FDA-approved.3 It is undisputed that Hospira never

 explicitly marketed its products as FDA-approved. Rather, Belcher alleges that certain

 Hospira advertisements misled consumers into believing Hospira’s products were FDA-

 approved. Specifically, Belcher relies on these three advertisements: (1) Hospira’s product

 labels’ indications for use; (2) Hospira’s shelf-life representations on its packaging, and (3)

 Hospira’s comparison of its products to Adrenalin (an epinephrine product not

 manufactured by Belcher). The Court concludes that Belcher has not proved any of the

 alleged advertisements violate the Lanham Act, so the Court will enter summary judgment

 in favor of Hospira.4

        To succeed on a false advertising claim under the Lanham Act, “a plaintiff must

 establish that (1) the advertisements of the opposing party were false or misleading; (2) the

 advertisements deceived, or had the capacity to deceive, consumers; (3) the deception had



 3
   As Belcher clarifies, “Belcher is not claiming that FDA could not allow (via its enforcement
 discretion) these products to be on the market. Belcher is merely claiming that if a product is on
 the market, its manufacturer cannot make false statements or mislead customers regarding that
 products’ regulatory status, or the regulatory status of that products’ labeling (including indications
 and shelf-life).” (Docs. 90/92, p. 17).
 4
   Because the Court concludes Hospira is entitled to summary judgment on Belcher’s Lanham Act
 claim, Hospira is also entitled to summary judgment on Belcher’s common law unfair competition
 claim. Nat. Answers, Inc. v. SmithKline Beecham Corp., 529 F.3d 1325, 1332–33 (11th Cir. 2008)
 (“Since Natural Answers is unable to bring an unfair competition claim under the Lanham
 Act under the theory of either false advertising or trademark infringement, it follows that the
 common law claims based on unfair competition and trademark infringement must fail as well.”).



                                                   6
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 7 of 10 PageID 3981



 a material effect on purchasing decisions; (4) the misrepresented product or service affects

 interstate commerce; and (5) the movant has been—or is likely to be—injured as a result

 of the false advertising.” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th

 Cir. 2004).

        For the first element, a plaintiff must show that the advertisement was (1) literally

 false or (2) literally true “but which implicitly convey a false impression, are misleading in

 context, or likely to deceive consumers.” Id. at 1261 (quoting United Industries Corp. v.

 Clorox Co., 140 F.3d 1175, 1180 (8th Cir. 1998)). “A plaintiff attempting to establish the

 second kind of falsehood, that an advertisement is literally true but misleading, must

 ‘present evidence of deception’ in the form of consumer surveys, market research, expert

 testimony, or other evidence.” Id.

        Belcher does not claim that any of Hospira’s purported advertisements were literally

 false, but instead argues that the advertisements misled consumers into believing Hospira’s

 epinephrine products were FDA-approved. In a claim such as this, to show that consumers

 were misled into believing a drug was FDA-approved, a plaintiff must show more than the

 mere fact that a drug has been placed on the market with standard packaging and inserts.

 Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1139 (4th Cir. 1993).

        Hospira argues the indications for use and shelf life on its product labels and

 packaging cannot satisfy the first element of Belcher’s Lanham Act claim, thus entitling

 Hospira to summary judgment on these claims. The Court agrees. These are exactly the

 sort of claims proscribed by the Mylan Labs. court, which explained that “the very act of

 placing a drug on the market, with standard package inserts often used for FDA-approved



                                               7
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 8 of 10 PageID 3982



 drugs” fails to state a claim under the Lanham Act because it would usurp the FDA’s

 authority to enforce the Food, Drug, and Cosmetics Act. Id. (explaining “Such a theory is,

 quite simply, too great a stretch under the Lanham Act.”) (emphasis added).

        That leaves only Belcher’s claim that Hospira compared its epinephrine products to

 Adrenalin, which implied that epinephrine is generic Adrenaline that must have been

 approved by the FDA. More specifically, Belcher alleges that Hospira compared its product

 to Adrenalin (1) on its website in an Injectables Product Availability Report, (2) in a

 “customer facing” product listing on which Hospira lists its epinephrine products via

 reference to Adrenalin, and (3) in an e-mail response to a drug distributor who inquired if

 Hospira was marketing the generic version of Adrenalin. (Doc. 90/92, p. 7–8, ¶ 29).5 The

 Court concludes none of these alleged advertisements support Belcher’s claims.

        Of the three alleged advertisements, the only commercial advertisement actionable

 under the Lanham Act is the Injectables Product Availability Report. 6 And Belcher


 5
   In the Amended Complaint, Belcher alleged that Hospira had a Fact Sheet about generic
 injectables on its website that misled consumers in conjunction with the Injectables Product
 Availability Report. (Doc. 37, ¶ 47). But Belcher does not mention the Fact Sheet in its response
 to Hospira’s summary judgment motion, so the Court assumes Belcher no longer intends to rely
 on that document to support its claims.
 6
   To qualify as a commercial advertisement for purposes of the Lanham Act, a statement must be:
 “(1) commercial speech; (2) by a defendant who is in commercial competition with plaintiff; (3)
 for the purpose of influencing consumers to buy defendant's goods or services. While the
 representations need not be made in a ‘classical advertising campaign,’ but may consist instead of
 more informal types of ‘promotion,’ the representations (4) must be disseminated sufficiently to
 the relevant purchasing public to constitute ‘advertising’ or ‘promotion’ within that industry.”
 Suntree Techs., Inc. v. Ecosense Int'l, Inc., 693 F.3d 1338, 1349 (11th Cir. 2012) (quoting Gordon
 & Breach Sci. Publishers S.A. v. Am. Inst. of Physics, 859 F.Supp. 1521 (S.D. N.Y. 1994)).

 Belcher mentions a “customer facing” product listing in its response but does not actually provide
 it. Instead, Belcher cites to internal Pfizer e-mails from 2016, which are not commercial
 advertisements. (Doc. 93-4). The e-mail to the distributor is also not a commercial advertisement


                                                 8
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 9 of 10 PageID 3983



 wrongly relies on the following ipse dixit argument to show the Injectables Product

 Availability Report satisfies the third element of a Lanham Act claim—the deception had

 a material effect on purchasing decisions. First, Belcher argues (and the Court assumes as

 true arguendo) the Injectables Product Availability Report on Pfizer’s website is

 misleading. Second, Belcher cites to evidence that consumers believed Hospira’s

 epinephrine products were a generic version of Adrenalin approved by the FDA. Thus,

 Belcher concludes, the Injectables Product Availability Report caused consumers to

 believe that Hospira’s epinephrine products were generic Adrenalin. But there is no

 evidence to support this conclusion since Belcher has not shown that a single consumer

 ever viewed the Injectables Product Availability Report or was misled by it. Without

 evidence that a consumer viewed the Injectables Product Availability Report, Belcher

 cannot show that the misleading statements had a material effect on purchasing decisions.

        Belcher’s ipse dixit argument is representative of the fatal flaws in all its claims.

 While Belcher produced evidence that some consumers believed Hospira’s epinephrine

 products were FDA-approved, Belcher was unable to tie those beliefs to actionable acts by

 Hospira. As noted above, there is no evidence that Hospira explicitly marketed its

 epinephrine products as FDA-approved. That Hospira’s product packaging and inserts

 listed a shelf life and had indications for use but did not have a disclaimer that the products

 were not FDA-approved is not enough to support a Lanham Act claim. And there is no

 evidence that the other alleged commercial advertisements referenced by Belcher were



 because it was not disseminated sufficiently to the relevant purchasing public. (Doc. 103-1).



                                                 9
Case 8:17-cv-02353-JSM-AAS Document 105 Filed 01/07/20 Page 10 of 10 PageID 3984



  even viewed by consumers, much less influenced them on whether to purchase Hospira’s

  epinephrine products over Belcher’s. So the Court concludes Belcher failed to present

  evidence to supports its claims and Hospira is entitled to summary judgment in its favor.

        Accordingly, it is ORDERED AND ADJUDGED that:

        1.     Defendant Hospira, Inc.'s Motion for Summary Judgment (Doc. 77) is

               GRANTED.

        2.     The Clerk is directed to enter final summary judgment in favor of Defendant

               Hospira, Inc. and against Plaintiff Belcher Pharmaceuticals, LLC.

        3.     All pending motions are denied as moot.

        4.     The Clerk is directed to close this file.

        DONE and ORDERED in Tampa, Florida, this 7th day of January, 2020.




  Copies furnished to:
  Counsel/Parties of Record




                                               10
